Citation Nr: 0423755	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injuries to both hands and both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1954 to 
September 1956, with more than one year of additional active 
service.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b) (2003).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran served on active duty from September 1954 to 
September 1956, with more than one year of additional active 
service.  The veteran contends that his hands and feet were 
affected by frostbite while he was on active duty and 
stationed in Iceland in 1956.  Service medical records, 
however, do not show any treatment for injuries of any kind 
to the hands and feet at any time during his service, nor is 
there any indication of treatment for frostbite.  An August 
1956 report of medical examination, conducted just prior to 
separation, indicates that the veteran's upper and lower 
extremities and feet were normal.

Private medical progress notes from October 1970 show that 
the veteran "was admitted for numbness & pins and needle 
sense in his both arms [sic] for 3-4 years.  Became worse for 
last 1 year."  Further, in a letter dated in October 1995, 
the private examiner's impression of the veteran's 
extremities was noted to be that the veteran had an 
"abnormal study," but no opinion as to etiology was 
offered.  At a VA examination in December 2001, the examiner 
noted that there was evidence of repeated changes in skin 
temperature and pain in the extremities; however, this 
notation was based solely on the Veteran's reported history.  
Additionally, finding pallor and coolness in temperature of 
the veteran's feet, the examiner seemed to relate this 
condition to the veteran's time in service, but this is 
unclear and ambiguous.  Moreover, there is no indication that 
the examiner reviewed the veteran's claims file at any point 
prior to rendering the aforementioned diagnoses or opinion.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be requested to 
identify all sources of medical treatment 
for hands and/or feet disorders due to 
cold disorders received from September 
1956 to the present, and that he furnish 
signed authorizations for release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an examination to determine the nature 
and extent of any hands and feet 
disabilities found.  All pertinent 
symptomatology and findings should be 
reported in detail.  It is requested that 
the examiner obtain a detailed history of 
in-service and post-service cold exposure.  
Any indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
diagnosed hands and feet disabilities are 
related to the veteran's military service 
or to any incident therein, to include as 
due to cold exposure.  If the examiner 
cannot provide an opinion without resort 
to speculation, it should be noted in the 
examination report.  A complete rationale 
for any opinion expressed must be 
provided.  The report prepared should be 
typed.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


